DETAILED ACTION
The action is responsive to the communications filed on 05/20/2021. Claims 1, 6-9, 13-15, 19 and 20 are pending in the case. Claims 1, 9 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goutsev et al. (US 20110210986 A1, hereinafter Goutsev) in view of Pitsillides et al. (US 9933929 B1, hereinafter Pitsillides) in further view of Torgemane et al. (US 20150264423 A1, hereinafter Torgemane).

As to claim 1, Goutsev discloses a computer-implemented method of modifying a visual design comprising a plurality of design elements, the method comprising: 
displaying, in a user interface, the visual design comprising the plurality of design elements ("The configuration module 138 may regulate the operation of a canvas 170 on which graphical , wherein a first design element of the plurality of design elements has (i) a first registration with a second design element of the plurality of design elements at a first position of the first design element, wherein the second design element is a boundary of the visual design ("When the top element border 962 of the graphical element 192' is pinned to a first guideline 320a, a corresponding pin line 912 connects the pin point 902 to the guideline 320a, forming a connection point 922... In this instance, the first guideline 320a was a fixed border guideline 320a fixed to a border of the canvas 170," Goutsev paragraph 0099 fixing the bar chart to the top border of the canvas) and (ii) associated metadata effecting the first design element to consume space ("As can be seen in the illustration in FIG. 13C, the bounding rectangles of the pie chart graphical element 192'' and the bar chart graphical element 192' have scaled to fit the resized canvas 170 while maintaining their fixed distances from the guidelines 320 to which their element borders 962 have been linked," Goutsev paragraph 0132; "Referring to FIG. 6C, therein illustrated is a schematic illustration of the graphical element records 692 after the resizing of the canvas 170 illustrated in FIG. 13C, shown generally as 692c. It can be seen that the positional coordinates and sizing fields 620 in the graphical elements records 692', 692'' and 692''' corresponding to the graphical elements 192', 192'' and 192''' have been updated from the values present in FIG. 6A," Goutsev paragraph 0133; Goutsev Figure 6A old bar chart width "220" and height "260"; Goutsev Figure 6B new bar chart width "230" and height "560"), and wherein a third design element of the plurality of design elements has (i) a size (“Each record 692 may have: fields 620 for indicating the position and size of the graphical element 192,” Goutsev paragraph 0089), (ii) a second registration with the second design element at a second position of the second design element ("When the top element border 962 of the graphical element 192' is pinned to a first guideline 320a, a corresponding pin line 912 connects the pin point 902 to the guideline 320a, forming a connection point 922... In this instance, the first guideline 320a was a fixed border guideline 320a fixed to a border of the canvas 170," Goutsev paragraph 0099 fixing an element 192’ to the top border of the canvas, other elements such as 192’’’ could also be fixed to the top border of the canvas), and (iii) associated metadata effecting a lock to an aspect ratio of the third design element ("Notably, in some embodiments, only the position and size of the graphical element 192 is modified by the configuration ;
receiving, via the user interface, a selection to resize a dimension of the boundary from a first size to a second size ("When viewing a completed dashboard design, a business executive may first cause the resizing of the canvas 170, changing the width and/or height of the canvas 170 (Block 1210)," Goutsev paragraph 0116); 
based on the selection to resize the dimension of the boundary, displaying, in the user interface, (i) the second design element resized according to the second size, (ii) the first design element maintaining the first registration at the first position and consuming space created by resizing the dimension of the boundary ("Once the new position and sizing coordinates have been calculated, they are recorded in the graphical element records 692 (Block 1226). These new absolute position and size fields 620 are then read by the renderer 176 of viewer module 134 (as shown in FIG. 1) to reflect the new size and position of each graphical element 192 when rendering the dashboard containing the resized canvas 170," Goutsev paragraph 0128; "The first set of fields 620 relate to the position and size of each graphical element 192. The indicated fields store the Top, Left, Width and Height properties of a graphical element 192, based on a Cartesian coordinate system in which the origin is in the top-left corner of the canvas, with x-values increasing to the right, and y-values increasing downward," Goutsev paragraph 0090; Goutsev Figure 6A 620; Goutsev Figure 6B 620 element 692’ is still 20 away from the top of the canvas after resizing the canvas (i.e., element 692’ maintained its first registration at a first position 20 away from the top of the canvas)), and (iii) the third design element preserving the aspect ratio of the third design element ("Notably, in some embodiments, only the .
However Goutsev does not appear to explicitly disclose: 
a second registration with the second design element at a second position corresponding to a set percentage along a dimension of the boundary;
maintaining the second position corresponding to the set percentage along the dimension of the boundary that was resized to the second size; and
the third design element maintaining the size of the third design element.
Pitsillides teaches:
a second registration with the second design element at a second position corresponding to a set percentage along a dimension of the boundary ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides column 15 lines 17-22);
maintaining the second position corresponding to the set percentage along the dimension of the boundary that was resized to the second size ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides ; and
the third design element maintaining the size of the third design element ("For example, GUI analyzer 420 may determine that a particular element of a particular element type is to be displayed as large as possible on the GUI, using a proximity relationship between the particular element and the window that contains the GUI (e.g., the GUI border). Additionally, or alternatively, GUI analyzer 420 may generate a layout rule to maintain a size of an element," Pitsillides column 15 lines 38-45).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Goutsev to allow specifying that a design element must maintain a size as taught by Pitsillides. One would have been motivated to make such a combination so that the GUI designer has more tools and more control over how the GUI will look when resized, thus allowing more types/kinds of GUIs to be created.
However neither Goutsev nor Pitsillides appear to explicitly disclose a limitation wherein:
a set of fourth design elements of the plurality of design elements is displayed as positioned around the boundary; and
displaying the set of fourth design elements with an additional fourth design element positioned around the boundary of the second design element.
Torgemane discloses a set of fourth design elements of the plurality of design elements is displayed as positioned around the boundary (“In some embodiments, the operator generates the UI definition file through a simple text-based interface, a drag-and-drop interface (for adding components into a UI), or a combination of the two,” Torgemane paragraph 0050; “Thus, in this example, the first UI element 535B will now be shorter than the second UI element 540B, have four dotted, dark gray borders. Similarly, the second UI element 540B will now be longer than the first UI element 535B, have a light gray dotted top and bottom border and light gray dashed right and left borders,” Torgemane paragraph 0077, adding dotted borders around a boundary of a UI element); and
displaying the set of fourth design elements with an additional fourth design element positioned around the boundary of the second design element (“In this depicted example, style generation invocation code 346B instead includes an itemWidth of "70", a border-style of "dotted", and a .
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Goutsev to allow the user to add and remove borders to UI elements as taught by Torgemane. One would have been motivated to make such a combination so that the GUI designer has more tools and more control over how the GUI will look, thus allowing more types/kinds of GUIs to be created.

As to claim 6, Goutsev as modified by Pitsillides and Torgemane further discloses the computer-implemented method of claim 1, wherein the first design element comprises textual data ("Graphical elements 192 may be placed on the canvas 170. In the example, a text box 192'''," Goutsev patagraph 0071), and wherein the registration of the first design element with the second design element at the first position is based on a justification of the textual data in the first design element ("Similarly, the text box graphical element 192''' has scaled and maintained its distance from the left border and the middle guideline 320f (as shown in FIG. 11). Since the right element border 962 of the text box graphic element 192''' was pinned to the middle vertical guideline 320f, the text box 192''' has stretched out horizontally, allowing for text that required three lines (i.e., as was illustrated in FIG. 13A) to fit on two lines," Goutsev paragraph 0132).

As to claim 7, Goutsev as modified by Pitsillides and Torgemane further discloses the computer-implemented method of claim 1, wherein a fifth design element of the plurality of design elements is contained within the second design element ("As can be seen in the illustration in FIG. 13C, the bounding rectangles of the pie chart graphical element 192'' and the bar chart graphical element 192' have scaled to fit the resized canvas 170 while maintaining their fixed distances from the guidelines 320 to which their element borders 962 have been linked," Goutsev paragraph 0132, pie chart inside bounding rectangle) and has associated metadata indicative of one of: a fit characteristic, a fill characteristic, or a distortion characteristic ("For example, the pie chart 192'' from FIG. 13A can be configured to render its pie sections as part of an overall circular shape, regardless of the aspect ratio of its bounding rectangle or selection border 930 (see e.g., FIG. 13C still shows the pie chart graphical element 192'' as still having a circular pie shape)," Goutsev paragraph 0135, bounding rectangle has changed aspect ratio while the pie chart has not (i.e., a fill characteristic)); and wherein the method further comprises: 
displaying, in the user interface, the fifth design element adjusted according to the associated metadata to accommodate the dimension of the boundary being resized to the second size ("For example, the pie chart 192'' from FIG. 13A can be configured to render its pie sections as part of an overall circular shape, regardless of the aspect ratio of its bounding rectangle or selection border 930 (see e.g., FIG. 13C still shows the pie chart graphical element 192'' as still having a circular pie shape)," Goutsev paragraph 0135, bounding rectangle has changed aspect ratio while the pie chart has not (i.e., a fill characteristic)).

As to claim 8. Goutsev as modified by Pitsillides and Torgemane further discloses the computer-implemented method of claim 1, wherein the visual design comprises a master image (Goutsev Figure 13A 192’ full image (i.e., master image) of bar chart); and wherein the method further comprises: 
determining, from the master image and to accommodate a modification of the visual design, a modification to the master image (“As can be seen in the illustration in FIG. 13C, the bounding rectangles of the pie chart graphical element 192'' and the bar chart graphical element 192' have scaled to fit the resized canvas 170 while maintaining their fixed distances from the guidelines 320 to which their element borders 962 have been linked,” Goutsev paragraph 0132; “the bar chart graphical ; and 
displaying, in the user interface, the modification to the master image (“the bar chart graphical element 192' from FIG. 13A can be configured to adjust the aspect ratio of its bar sections in order to fill up the available space within its bounding rectangle or selection border 930,” Goutsev paragraph 0135).

As to claim 9, Goutsev discloses an electronic device for modifying a visual design comprising a plurality of design elements, comprising:
a user interface for displaying content (Goutsev Figure 1 130); 
a memory storing non-transitory computer executable instructions (“Microprocessors interact with additional subcomponents such as memory storage (which may include random access memory (RAM) and read-only memory (ROM), and persistent storage such as flash memory),” Goutsev paragraph 0046); and 
a processor interfacing with the user interface and the memory (“Microprocessors interact with additional subcomponents such as memory storage (which may include random access memory (RAM) and read-only memory (ROM), and persistent storage such as flash memory),” Goutsev paragraph 0046), wherein the processor is configured to execute the non-transitory computer executable instructions to cause the processor to: 
cause the user interface to display the visual design comprising the plurality of design elements ("The configuration module 138 may regulate the operation of a canvas 170 on which graphical elements 192 may be placed," Goutsev paragraph 0058; Goutsev Figure 9 canvas 170 and elements 192', 192'' and 192'''), wherein a first design element of the plurality of design elements has (i) a first registration with a second design element of the plurality of design elements at a first position of the first design element, wherein the second design element is a boundary of the visual design ("When the top element border 962 of the graphical element 192' is pinned to a first guideline 320a, a corresponding pin line 912 connects , and (ii) associated metadata effecting the first design element to consume space ("As can be seen in the illustration in FIG. 13C, the bounding rectangles of the pie chart graphical element 192'' and the bar chart graphical element 192' have scaled to fit the resized canvas 170 while maintaining their fixed distances from the guidelines 320 to which their element borders 962 have been linked," Goutsev paragraph 0132; "Referring to FIG. 6C, therein illustrated is a schematic illustration of the graphical element records 692 after the resizing of the canvas 170 illustrated in FIG. 13C, shown generally as 692c. It can be seen that the positional coordinates and sizing fields 620 in the graphical elements records 692', 692'' and 692''' corresponding to the graphical elements 192', 192'' and 192''' have been updated from the values present in FIG. 6A," Goutsev paragraph 0133; Goutsev Figure 6A old bar chart width "220" and height "260"; Goutsev Figure 6B new bar chart width "230" and height "560"), and wherein a third design element of the plurality of design elements has (i) a size (“Each record 692 may have: fields 620 for indicating the position and size of the graphical element 192,” Goutsev paragraph 0089), (ii) a second registration with the second design element at a second position of the second design element ("When the top element border 962 of the graphical element 192' is pinned to a first guideline 320a, a corresponding pin line 912 connects the pin point 902 to the guideline 320a, forming a connection point 922... In this instance, the first guideline 320a was a fixed border guideline 320a fixed to a border of the canvas 170," Goutsev paragraph 0099 fixing an element 192’ to the top border of the canvas, other elements such as 192’’’ could also be fixed to the top border of the canvas), and (iii) associated metadata effecting a lock to an aspect ratio of the third design element ("Notably, in some embodiments, only the position and size of the graphical element 192 is modified by the configuration module 138 at display-time when a graphical element 192 is pinned or linked to a guideline 320. That is, how the visual content of a graphical element 192 is affected in response to a change in the position and size fields 620 may be determined by the graphical element 192 itself. For example, the pie chart 192'' from FIG. 13A can be configured to render its ;
receive, via the user interface, a selection to resize a dimension of the boundary from a first size to a second size ("When viewing a completed dashboard design, a business executive may first cause the resizing of the canvas 170, changing the width and/or height of the canvas 170 (Block 1210)," Goutsev paragraph 0116); 
based on the selection to resize the dimension of the boundary, cause the user interface to display (i) the second design element resized according to the second size, (ii) the first design element maintaining the first registration at the first position and consuming space created by resizing the dimension of the boundary ("Once the new position and sizing coordinates have been calculated, they are recorded in the graphical element records 692 (Block 1226). These new absolute position and size fields 620 are then read by the renderer 176 of viewer module 134 (as shown in FIG. 1) to reflect the new size and position of each graphical element 192 when rendering the dashboard containing the resized canvas 170," Goutsev paragraph 0128; "The first set of fields 620 relate to the position and size of each graphical element 192. The indicated fields store the Top, Left, Width and Height properties of a graphical element 192, based on a Cartesian coordinate system in which the origin is in the top-left corner of the canvas, with x-values increasing to the right, and y-values increasing downward," Goutsev paragraph 0090; Goutsev Figure 6A 620; Goutsev Figure 6B 620 element 692’ is still 20 away from the top of the canvas after resizing the canvas (i.e., element 692’ maintained its first registration at a first position 20 away from the top of the canvas)), and (iii) the third design element preserving the aspect ratio of the third design element ("Notably, in some embodiments, only the position and size of the graphical element 192 is modified by the configuration module 138 at display-time when a graphical element 192 is pinned or linked to a .
However Goutsev does not appear to explicitly disclose: 
a second registration with the second design element at a second position corresponding to a set percentage along a dimension of the boundary;
maintaining the second position corresponding to the set percentage along the dimension of the boundary that was resized to the second size; and
the third design element maintaining the size of the third design element.
Pitsillides teaches:
a second registration with the second design element at a second position corresponding to a set percentage along a dimension of the boundary ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides column 15 lines 17-22);
maintaining the second position corresponding to the set percentage along the dimension of the boundary that was resized to the second size ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides ; and
the third design element maintaining the size of the third design element ("For example, GUI analyzer 420 may determine that a particular element of a particular element type is to be displayed as large as possible on the GUI, using a proximity relationship between the particular element and the window that contains the GUI (e.g., the GUI border). Additionally, or alternatively, GUI analyzer 420 may generate a layout rule to maintain a size of an element," Pitsillides column 15 lines 38-45).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Goutsev to allow specifying that a design element must maintain a size as taught by Pitsillides. One would have been motivated to make such a combination so that the GUI designer has more tools and more control over how the GUI will look when resized, thus allowing more types/kinds of GUIs to be created.
However neither Goutsev nor Pitsillides appear to explicitly disclose a limitation wherein:
a set of fourth design elements of the plurality of design elements is displayed as positioned around the boundary; and
displaying the set of fourth design elements with an additional fourth design element positioned around the boundary of the second design element.
Torgemane discloses a set of fourth design elements of the plurality of design elements is displayed in association with a boundary of the second design element (“In some embodiments, the operator generates the UI definition file through a simple text-based interface, a drag-and-drop interface (for adding components into a UI), or a combination of the two,” Torgemane paragraph 0050; “Thus, in this example, the first UI element 535B will now be shorter than the second UI element 540B, have four dotted, dark gray borders. Similarly, the second UI element 540B will now be longer than the first UI element 535B, have a light gray dotted top and bottom border and light gray dashed right and left borders,” Torgemane paragraph 0077, adding dotted borders around a boundary of a UI element); and
displaying the set of fourth design elements with an additional fourth design element added to the boundary of the second design element (“In this depicted example, style generation invocation code 346B instead includes an itemWidth of "70", a border-style of "dotted", and a defaultColor .
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Goutsev to allow the user to add and remove borders to UI elements as taught by Torgemane. One would have been motivated to make such a combination so that the GUI designer has more tools and more control over how the GUI will look, thus allowing more types/kinds of GUIs to be created.

As to claim 13, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

As to claim 14, it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

As to claim 15, Goutsev discloses a computer-implemented method of modifying a visual design comprising a plurality of design elements, the method comprising: 
displaying, in a user interface, the visual design comprising the plurality of design elements ("The configuration module 138 may regulate the operation of a canvas 170 on which graphical elements 192 may be placed," Goutsev paragraph 0058; Goutsev Figure 9 canvas 170 and elements 192', 192'' and 192'''), wherein a first design element of the plurality of design elements corresponds to a boundary of the visual design having a first dimension and a second dimension, and wherein a second design element and a third design element of the plurality of design elements are confined within the boundary of the visual design ("When the top element border 962 of the graphical element 192' is pinned to a first guideline 320a, a corresponding pin line 912 connects the pin point 902 to the guideline 320a, forming a connection point 922... In this instance, the first guideline 320a was a fixed border guideline 320a fixed to a border of the canvas 170," Goutsev paragraph 0099 fixing the bar chart to the top border of the canvas); 
receiving, via the user interface, a selection to resize the first dimension of the boundary from a first size to a second size ("When viewing a completed dashboard design, a business executive may first cause the resizing of the canvas 170, changing the width and/or height of the canvas 170 (Block 1210)," Goutsev paragraph 0116); 
determining that (i) the second design element has associated metadata effecting the second design element to consume space ("As can be seen in the illustration in FIG. 13C, the bounding rectangles of the pie chart graphical element 192'' and the bar chart graphical element 192' have scaled to fit the resized canvas 170 while maintaining their fixed distances from the guidelines 320 to which their element borders 962 have been linked," Goutsev paragraph 0132; "Referring to FIG. 6C, therein illustrated is a schematic illustration of the graphical element records 692 after the resizing of the canvas 170 illustrated in FIG. 13C, shown generally as 692c. It can be seen that the positional coordinates and sizing fields 620 in the graphical elements records 692', 692'' and 692''' corresponding to the graphical elements 192', 192'' and 192''' have been updated from the values present in FIG. 6A," Goutsev paragraph 0133; Goutsev Figure 6A old bar chart width "220" and height "260"; Goutsev Figure 6B new bar chart width "230" and height "560"), and (ii) the third design element has associated metadata effecting a lock to an aspect ratio of the third design element ("Notably, in some embodiments, only the position and size of the graphical element 192 is modified by the configuration module 138 at display-time when a graphical element 192 is pinned or linked to a guideline 320. That is, how the visual content of a graphical element 192 is affected in response to a change in the position and size fields 620 may be determined by the graphical element 192 itself. For example, the pie chart 192'' from FIG. 13A can be configured to render its pie sections as part of an overall circular shape, regardless of the aspect ratio of its bounding rectangle or selection border 930 (see e.g., FIG. 13C still shows the pie chart graphical element 192'' as still having a circular pie shape). Alternatively, the bar chart graphical ; 
based on the selection to resize the first dimension of the boundary, displaying, in the user interface, (i) the first design element resized according to the second size of the first dimension, (ii) the second design element consuming space created by resizing the first dimension of the boundary ("Once the new position and sizing coordinates have been calculated, they are recorded in the graphical element records 692 (Block 1226). These new absolute position and size fields 620 are then read by the renderer 176 of viewer module 134 (as shown in FIG. 1) to reflect the new size and position of each graphical element 192 when rendering the dashboard containing the resized canvas 170," Goutsev paragraph 0128), and (iii) the third design element preserving the aspect ratio of the third design element ("Notably, in some embodiments, only the position and size of the graphical element 192 is modified by the configuration module 138 at display-time when a graphical element 192 is pinned or linked to a guideline 320. That is, how the visual content of a graphical element 192 is affected in response to a change in the position and size fields 620 may be determined by the graphical element 192 itself. For example, the pie chart 192'' from FIG. 13A can be configured to render its pie sections as part of an overall circular shape, regardless of the aspect ratio of its bounding rectangle or selection border 930 (see e.g., FIG. 13C still shows the pie chart graphical element 192'' as still having a circular pie shape). Alternatively, the bar chart graphical element 192' from FIG. 13A can be configured to adjust the aspect ratio of its bar sections in order to fill up the available space within its bounding rectangle or selection border 930," Goutsev paragraph 0135, elements can be optionally configured to maintain aspect ratio when resizing).
However Goutsev does not appear to explicitly disclose: 
a registration with the first design element at a position corresponding to a set percentage along the first dimension of the boundary;
maintaining the position corresponding to the set percentage along the first dimension of the boundary that was resized; and
the third design element maintaining the size of the third design element.

a registration with the first design element at a position corresponding to a set percentage along the first dimension of the boundary ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides column 15 lines 17-22);
maintaining the position corresponding to the set percentage along the first dimension of the boundary that was resized ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides column 15 lines 17-22, the ratio of a dimension between the canvas and an element can be maintained (i.e., maintaining the set percentage registration between the canvas and the element)); and
the third design element maintaining the size of the third design element ("For example, GUI analyzer 420 may determine that a particular element of a particular element type is to be displayed as large as possible on the GUI, using a proximity relationship between the particular element and the window that contains the GUI (e.g., the GUI border). Additionally, or alternatively, GUI analyzer 420 may generate a layout rule to maintain a size of an element," Pitsillides column 15 lines 38-45).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Goutsev to allow specifying that a design element must maintain a size as taught by Pitsillides. One would have been motivated to make such a combination so that the GUI designer has more tools and more control over how the GUI will look when resized, thus allowing more types/kinds of GUIs to be created.
However neither Goutsev nor Pitsillides appear to explicitly disclose a limitation wherein:
a set of fourth design elements of the plurality of design elements is displayed as positioned around the boundary; and

Torgemane discloses a set of fourth design elements of the plurality of design elements is displayed as positioned around the boundary (“In some embodiments, the operator generates the UI definition file through a simple text-based interface, a drag-and-drop interface (for adding components into a UI), or a combination of the two,” Torgemane paragraph 0050; “Thus, in this example, the first UI element 535B will now be shorter than the second UI element 540B, have four dotted, dark gray borders. Similarly, the second UI element 540B will now be longer than the first UI element 535B, have a light gray dotted top and bottom border and light gray dashed right and left borders,” Torgemane paragraph 0077, adding dotted borders around a boundary of a UI element); and
displaying the set of fourth design elements with an additional fourth design element positioned around the boundary of the second design element (“In this depicted example, style generation invocation code 346B instead includes an itemWidth of "70", a border-style of "dotted", and a defaultColor of "#333333". By invoking the style generation code 344A with these parameters, the generated set of valid style rules 348B will be different than the generated set of valid style rules 348A despite both resulting from the use of the same style generation code 344A. Thus, in this example, the first UI element 535B will now be shorter than the second UI element 540B, have four dotted, dark gray borders. Similarly, the second UI element 540B will now be longer than the first UI element 535B, have a light gray dotted top and bottom border and light gray dashed right and left borders,” Torgemane paragraph 0077; Torgemane Figure 5B smaller UI element 535B has 35 dashed lines in its top border while larger UI element has 37 dashed lines in its top border).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Goutsev to allow the user to add and remove borders to UI elements as taught by Torgemane. One would have been motivated to make such a combination so that the GUI designer has more tools and more control over how the GUI will look, thus allowing more types/kinds of GUIs to be created.

claim 19, Goutsev as modified by Pitsillides and Torgemane further discloses the computer-implemented method of claim 15, wherein the second design element has a second registration with the first design element at a second position of the first design element ("When the top element border 962 of the graphical element 192' is pinned to a first guideline 320a, a corresponding pin line 912 connects the pin point 902 to the guideline 320a, forming a connection point 922... In this instance, the first guideline 320a was a fixed border guideline 320a fixed to a border of the canvas 170," Goutsev paragraph 0099 fixing the bar chart to the top border of the canvas).

As to claim 20, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. As to the arguments concerning Torgemane, border design elements are positioned around the boundary of UI elements (Torgemane Figure 5 535B, 540B, dotted border design elements around the boundaries of the UI elements). A boundary of a UI element can have additional design elements depending on the sizing of the UI element (“In this depicted example, style generation invocation code 346B instead includes an itemWidth of ‘70’, a border-style of ‘dotted’, and a defaultColor of ‘#333333’. By invoking the style generation code 344A with these parameters, the generated set of valid style rules 348B will be different than the generated set of valid style rules 348A despite both resulting from the use of the same style generation code 344A. Thus, in this example, the first UI element 535B will now be shorter than the second UI element 540B, have four dotted, dark gray borders. Similarly, the second UI element 540B will now be longer than the first UI element 535B, have a light gray dotted top and bottom border and light gray dashed right and left borders,” Torgemane paragraph 0077; Torgemane Figure 5B smaller UI element 535B has 35 dashed lines in its top border while larger UI element has 37 dashed lines in its top border). Thus Torgemane discloses design elements positioned around a boundary and additional design elements positioned around the boundary when a dimension of the boundary becomes larger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171